This appeal concerns the vacation of a judgment granted "in favor of the plaintiff and against the defendant." The judgment was granted at a motion hearing, when the defendant failed to appear, and pursuant to Civ. R. 37(B)(2)(c), as a sanction for a failure to comply with the court's order of discovery. The judgment additionally provided for a hearing to determine the issue of damages. Upon the defendant's subsequent motion, the court vacated the judgment and imposed a lesser sanction.
It is from this state of the record that the plaintiff brings this appeal using the rationale of GTE Automatic Electric v. ARCIndustries (1976), 47 Ohio St.2d 146 [1 O.O.3d 86]. In that case, the court held that an order setting aside a default judgment is a final appealable order.
A default judgment within the reasoning of GTE AutomaticElectric v. ARC Industries, supra, contemplates the resolution of all justiciable issues. The entry filed in this case clearly establishes that the issue of damages remains for adjudication. While claims of liability and damages may be separated for trial, there is no provision to bifurcate such issues on appeal.
The default judgment in question here is only a partial judgment. Being so, it fails to meet the requirements of a final appealable order. R.C. 2505.02.
There being no final appealable order of the trial court, the plaintiff's assignments of error are overruled and the appeal is dismissed.
Appeal dismissed.
QUILLIN and BAIRD, JJ., concur. *Page 283